DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 04/15/2022 has been entered. Claims 1, 3-7, 9-13 and 15-18 are pending in the instant patent application. Claims 1, 7, 9, 13 and 15 are amended. Claims 2, 8, and 14 previously cancelled. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112(a) rejections for Claims 9-10 and 15-16.
Applicant’s amendments to the claims have necessitated a Claim Objection.
Claim Objections
Claims 1, 7 and 13 objected to because of the following informalities:  Claims 1, 7 and 13 recites "machine learning model". Examiner believes it should state "machine learning engine".  Appropriate correction is required.



Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments that the current claims do not fall within the enumerated grouping of abstract ideas, Examiner respectfully disagrees. The claims as currently written still fall within Certain Methods of Organizing Human Activity due to the commercial interactions taking place, notably marketing/sales activities. Examiner appreciates the interview that occurred on 04/14/2022 with Atty Akmal. In summary, it was recommended, during the interview and also noted in the previous Office Action, tying in the machine learning engine into the scoring engine and making sure that the machine learning engine utilized is not merely being used as a tool to carry out the abstract idea. In light of the amendments, while it has been noted that the scoring engine now comprises the machine learning engine, the machine learning engine is still implemented in a generic manner and still being used as a tool to carry out the abstract idea.
Regarding Example 39, it will be further iterated that the decision on patent eligibility in Example 39 is not similar to the current claims. Notable, in Example 39, the claim did not fall into any of the enumerated groupings of abstract idea. The claims currently presented, still recite Certain Methods of Organizing Human Activity. Furthermore, in Example 39, there is a clear and concise refining/retraining of data. In Example 39’s case, the second training set utilizing non-facial images that are incorrectly detected. It is through this repetitive, iteration that there is a clear improvement to the neural network in regards to detecting facial images. Furthermore, the machine learning utilized in Example 39 is specific and detailed in that it is a neural network. The machine learning engine described in the current claims, is still generic in nature and functionality. It is recommended, should the specification support it, to incorporate any improvements to the machine learning engine and/or any refining/retraining of the data used.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1 and 3-6, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 1 and 3-6 are directed to the abstract idea of matching between users of a vehicle data system and data on sales that occur.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites storing user data for a set of users and a set of historical transaction data comprising data on a set of sales of vehicles the data for the set of users and the data for the set of historical transactions comprising a set of data items; determining a first set of potential matches between the set of sales and the set of users, each potential match of the first set of potential matches comprising a matching user of the set of users for an associated sale of the set of sales, wherein each potential match is determined by determining the matching user for the associated sale of the set of sales by applying a set of matching rules to compare the set of users stored in the data store to the sale based on the set of matching rules and the data items of the sale to determine the matching user, each matching rule corresponding to a data item of the matching user and the sale; and for each of the first set of potential matches: determining values for each of a set of features for that potential match based on applying a feature extraction function for each of the set of features, each of the set of features corresponding to one or more corresponding data item of the matching user and the associated sale of the potential match; and applying parameters for a prediction function to the values of the set of features to generate a confidence score for the potential match, wherein the set of features and parameters of the prediction function are determined using known matches of users and sales, creating a first training set of data by determining a historical pair set from the set of users who have interacted with the vehicle data system and the set of historical transaction data and selecting a set of approved historical sale pairs from the historical pair set; creating a second training set of data by selecting a set of non- Sale pairs from the determined historical pair set; and training by determining values for the set of features for the first training set of data and the second training set of data using the feature extraction function and training to provide the prediction function based on the determined values for the set of features for the first training set of data and the second training set of data.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place, notably marketing/sales activities. Furthermore, the generic recitation of machine learning in claim 1 does not take the claims out of the certain methods of organizing human activity.
	Accordingly, the claim recites an abstract idea and dependent claims 4-6 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a vehicle data system, a processor, a data store, a non-transitory computer readable medium, a matching engine, a machine learning engine/model and scoring engine. The vehicle data system, a processor, a data store, a non-transitory computer readable medium, a matching engine, a machine learning engine/model and scoring engine are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 and 3 includes various elements that are not directed to the abstract idea under 2A. These elements include a vehicle data system, a processor, a data store, a non-transitory computer readable medium, a matching engine, a machine learning engine/model, scoring engine and the generic computing elements described in the Applicant's specification in at least Para 0130-0133. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition, the storing limitation of Claim 1 recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claims 1 and 3, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 7 and 9-12, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 7 and 9-12 are directed to the abstract idea of matching between users of a vehicle data system and data on sales that occur.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 7, claim 7 recites obtaining user data for a set of users and a set of historical transaction data comprising data on a set of sales of vehicles the data for the set of users and the data for the set of historical transactions comprising a set of data items; determining a first set of potential matches between the set of sales and the set of users, each potential match of the first set of potential matches comprising a matching user of the set of users for an associated sale of the set of sales, wherein each potential match is determined by determining the matching user for the associated sale of the set of sales by applying a set of matching rules to compare the set of users stored in the data store to the sale based on the set of matching rules and the data items of the sale to determine the matching user, each matching rule corresponding to a data item of the matching user and the sale; for each of the first set of potential matches: determining values for each of a set of features for that potential match based on applying a feature extraction function for each of the set of features, each of the set of features corresponding to one or more corresponding data item of the matching user and the associated sale of the potential match; and applying parameters for a prediction function to the values of the set of features to generate a confidence score for the potential match, wherein the set of features and parameters of the prediction function are determined using known matches of users and sales; creating a first training set of data by determining a historical pair set from the set of users who have interacted with the vehicle data system and the set of historical transaction data and selecting a set of approved historical sale pairs from the historical pair set; creating a second training set of data by selecting a set of non- Sale pairs from the determined historical pair set; and training by determining values for the set of features for the first training set of data and the second training set of data using the feature extraction function and training to provide the prediction based on the determined values for the set of features for the first training set of data and the second training set of data.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place, notably marketing/sales activities. Furthermore, the generic recitation of machine learning in claim 7 does not take the claims out of the certain methods of organizing human activity.
	Accordingly, the claim recites an abstract idea and dependent claims 10-12 further recite the abstract idea.	
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a vehicle data system, a machine learning engine/model and a scoring engine. The vehicle data system, a machine learning engine/model and scoring engine are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 7 and 9 include various elements that are not directed to the abstract idea under 2A. These elements include a vehicle data system, a scoring engine, a machine learning engine/model and the generic computing elements described in the Applicant's specification in at least Para 0130-0133. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition, the obtaining limitation of Claim 7 recites computer functions that the courts have recognized as well- understood, routine, and conventional functions when they are claimed ina merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claims 7 and 9, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 13 and 15-18, they are directed to a computer readable medium, however the claims are directed to a judicial exception without Significantly more. Claims 13 and 15-18 are directed to the abstract idea of matching between users of a vehicle data system and data on sales that occur.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 13, claim 13 recites obtaining user data for a set of users anda set of historical transaction data comprising data on a set of sales of vehicles the data for the set of users and the data for the set of historical transactions comprising a set of data items; determining a first set of potential matches between the set of sales and the set of users, each potential match of the first set of potential matches comprising a matching user of the set of users for an associated sale of the set of sales, wherein each potential match is determined by determining the matching user for the associated sale of the set of sales by applying a set of matching rules to compare the set of users stored in the data store to the sale based on the set of matching rules and the data items of the sale to determine the matching user, each matching rule corresponding to a data item of the matching user and the sale; for each of the first set of potential matches: determining values for each of a set of features for that potential match based on applying a feature extraction function for each of the set of features, each of the set of features corresponding to one or more corresponding data item of the matching user and the associated sale of the potential match; and applying parameters for a prediction function to the values of the set of features to generate a confidence score for the potential match, wherein the set of features and parameters for the prediction function are determined using known matches of users and sales; creating a first training set of data by determining a historical pair set from the set of users who have interacted with the vehicle data system and the set of historical transaction data and selecting a set of approved historical sale pairs from the historical pair set; creating a second training set of data by selecting a set of non-sale pairs from the determined historical pair set; and training by determining values for the set of features for the first training set of data and the second training set of data using the feature extraction function and training to provide the prediction function based on the determined values for the set of features for the first training set of data and the second training set of data.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place, notably marketing/sales activities. Furthermore, the generic recitation of machine learning in claim 14 does not take the claims out of the certain methods of organizing human activity.
	Accordingly, the claim recites an abstract idea and dependent claims 16-20 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a vehicle data system, a machine learning engine/model and a scoring engine. The vehicle data system, machine learning engine/model and scoring engine is merely a generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 13 and 15 includes various elements that are not directed to the abstract idea under 2A. These elements include a vehicle data system, a scoring engine, a machine learning engine/model and the generic computing elements described in the Applicant's specification in at least Para 0130-0133. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition, the obtaining limitation of Claim 13 recites computer functions that the courts have recognized as well- understood, routine, and conventional functions when they are claimed ina merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claims 13 and 15, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623